Dismissed and
Memorandum Opinion filed December 9, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01078-CV
____________
 
MAURICE DAVIS, Appellant
 
V.
 
GAUDENCIO SALDIVAR, Appellee
 

 
On Appeal from the County Court at Law No. 1
Galveston County, Texas
Trial Court Cause No. 60,141
 
 
 

M E M O R
A N D U M   O P I N I O N
            This is an appeal from a judgment signed November 16, 2009. 
The clerk’s record was filed January 27, 2010.  The reporter’s record was filed
September 2, 2010.  Appellant’s brief was due October 2, 2010, but it was not
filed.  No motion for extension of time was filed.
            On November 4, 2010, this court issued an order stating that
unless appellant filed his brief and a motion reasonably explaining why the
brief was late on or before December 3, 2010, the court would dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellant
filed no response.  
Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Anderson, Frost and Brown.